Citation Nr: 0624993	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  06-03 670A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from September 
1967 to May 1969.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).  A March 2005 rating decision granted an increased 
evaluation of 50 percent for service-connected post-traumatic 
stress disorder (PTSD), effective November 17, 2004, and the 
veteran timely appealed.  The veteran and his wife testified 
at a personal hearing before the Board in May 2006.

A private medical report, received by VA at the veteran's 
personal hearing in May 2006, was added to the file after the 
Statement of the Case along with a written waiver of RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2005).

At a hearing before the Board in December 2004, the veteran 
presented testimony with regard to the appeal of the issue of 
entitlement to service connection for cancer, to include as 
due to exposure to Agent Orange, before another Veterans Law 
Judge.  A separate appellate disposition with regard to that 
issue will be dispatched simultaneously with this remand. 

The issue of entitlement to an increased evaluation for 
service-connected PTSD is being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran testified at his May 2006 personal hearing that 
manifestations of his service-connected PTSD had increased in 
severity since the most recent VA examination in January 
2005.  Additionally, review of the record also reveals 
conflict in the evidence as to the severity of the veteran's 
service-connected PTSD, as the VA health care provider in 
November 2004 concluded that the veteran's PTSD caused 
unemployability, while the VA examiner in January 2005 
concluded that the veteran's psychiatric problems did not 
prevent employment.  Additionally, although a private 
evaluation report was received from A&W Psychology Services 
in May 2006, page 4 of the report is missing from the 
evidence of record.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2005).  

Based on the above, the issue of entitlement to an evaluation 
in excess of 50 percent for PTSD is being remanded for the 
following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who have treated 
him for his psychiatric disability, 
especially treatment after January 2005.  
After securing any appropriate consent from 
the veteran, VA must attempt to obtain copies 
of all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

2.  An attempt must be made to obtain, and 
associate with the claims file, page 4 of the 
May 2006 Interim Treatment Summary from A&W 
Psychology Service in Lakewood, New Jersey.

3.  Thereafter, the RO must arrange for 
examination of the veteran to determine the 
current nature and severity of his service-
connected PTSD.  The veteran's VA claims 
folder, including a copy of this remand, must 
be made available to and reviewed by the 
examiner.  Any necessary tests or studies 
must be conducted, and all findings must be 
reported in detail.  The examiner must 
describe all symptomatology due to the 
service-connected PTSD.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of the 
numerical code assigned must be included.  
The examiner must report the veteran's 
occupational and social impairment, to 
include deficiencies in work, school, family 
relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in the veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of her close relatives, her 
own occupation, or her own name.  The 
examiner must provide an opinion as to the 
extent that the veteran's service-connected 
PTSD interferes with his ability to obtain 
and maintain substantially gainful 
employment.  All examination findings, along 
with the complete rationale for each opinion 
expressed and conclusion reached, must be set 
forth in a typewritten report.  

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above, the RO must readjudicate 
the veteran's claim for an increased rating 
for service-connected PTSD, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, which 
must include the relevance of 38 C.F.R. 
§ 3.321(b)(1).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

